         Case 7:20-cv-10234-PMH Document 1-1 Filed 12/04/20 Page 1 of 1

                            ADVANTAGE FORECLOSURE SERVICES, INC.

                              Title No. FCL-157099-20 (File No. N/A)

                                            SCHEDULE A
                                            DESCRIPTION

Section 75.62 Block 1 and Lot 1.2 formerly part of Section 907 Block 12.1 Lot 1

ALL that certain plot, piece or parcel of land, with the buildings and improvements thereon erected,
situate, lying and being in the Village of Piermont, Town of Orangetown, County of Rockland and State
of New York and shown and designated as Lot No. 2 on a certain map entitled, "Subdivision Plat,
Georgia Rose Estates, located at Village of Piermont, Town of Orangetown, Rockland County, N.Y." and
filed in the Rockland County Clerk's Office on December 24, 1993 in Book 115 of Maps, Page No. 26,
as Map No. 6794, said lot is more particularly bounded and described as follows:

BEGINNING at a point on the Westerly line of Crescent Road, at the Northeasterly corner of the
premises, said point also being the Southeasterly corner of lands now or formerly of Hunt;

RUNNING THENCE South 32 degrees 17 minutes 00 seconds West along the Westerly line of Crescent
Road, a distance of 198.54 feet to the Southeasterly corner of the premises, said point also being the
Northeasterly corner of Lot 1 on the aforesaid filed map;

THENCE North 58 degrees 45 minutes 00 seconds West along the Southerly line of the premises and
the Northerly line of said Lot 1, a distance of 54.65 feet to the Southwesterly corner of the premises,
said point also being the Southeasterly corner of Lot 3 on the aforesaid filed map;

THENCE North 00 degrees 52 minutes 00 seconds West along the division line between Lots 2 and 3
on the aforesaid filed map, a distance of 208.94 feet to a point on the Southerly line of lands now or
formerly of Hunt, the Northwesterly corner of the premises and the Northeasterly corner of said Lot 3;

THENCE South 66 degrees 00 minutes 00 seconds East along the Northerly line of the premises and
the Southerly line of said lands of Hunt, a distance of 170.67 feet to the Westerly line of Crescent
Road, the Northeasterly corner of the premises, the Southeasterly corner of said lands of Hunt and the
point or place of BEGINNING.


Premises known as 114 Crescent Road, Piermont, New York 10968
